Citation Nr: 0420320	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  97-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder for the 
period commencing on May 14, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a 10 percent evaluation for post-traumatic 
stress disorder, effective on March 25, 1997.  The veteran 
perfected a timely appeal of the initial rating assigned.  By 
rating action of July 1997, the RO granted an earlier 
effective date for the service connection award, to April 8, 
1996 (the actual date of receipt of the veteran's original 
claim for VA compensation for post-traumatic stress 
disorder).  As this case is based on an appeal of an original 
grant of service connection, consideration has been given 
regarding whether the case warranted the assignment of 
separate ratings for his service-connected psychiatric 
disability for separate periods of time, from April 8, 1996, 
to the present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In an October 1998 remand, the Board observed that key 
changes were made in the applicable rating criteria for 
evaluating psychiatric disabilities that were implemented on 
November 7, 1996, during the course of this appeal.  The 
Board remanded the case to the RO so that it could evaluate 
the veteran's post-traumatic stress disorder under the 
criteria contained in the old version of the regulations and 
the new version (See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003)), 
pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
RO carried out the Board's instructions, confirmed the 10 
percent evaluation for post-traumatic stress disorder in a 
January 2000 rating decision, and returned the case to the 
Board.

In a September 2000 appellate decision, the Board granted the 
veteran an increased initial evaluation for post-traumatic 
stress disorder, from 10 percent to 50 percent, for the 
period from April 8, 1996 to May 13, 1997.  With respect to 
this determination, as the claims file indicates that the 
veteran has not filed a timely notice of intent to appeal 
this determination to the United States Court of Appeals for 
Veterans Claims, the issue of the propriety of the rating 
assigned for post-traumatic stress disorder for the period 
from April 8, 1996 to May 13, 1997 is now final.  The Board 
remanded the remaining question of entitlement to an 
increased evaluation for post-traumatic stress disorder for 
the period commencing on May 14, 1997 for further evidentiary 
and procedural development and this aspect of the claim 
remains in  appellate status.

In an October 2002 rating decision, the RO granted the 
veteran a 50 percent evaluation for post-traumatic stress 
disorder for the period commencing on May  14, 1997.  The 
case was returned to the Board and the veteran continued his 
appeal.

In January 2003, the Board unilaterally conducted additional 
evidentiary development of the record based on the provisions 
of 38 C.F.R. § 19.9(a)(2), which was the regulatory authority 
then in existence.  Subsequently, the United States Court of 
Appeals for the Federal Circuit invalidated this 
aforementioned regulation in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  To rectify the procedural error which resulted from 
the invalidated regulation, the Board remanded the case in 
August 2003 to allow the RO initial consideration of the 
evidence obtained by the Board.  Thereafter, the RO confirmed 
the 50 percent evaluation assigned for post-traumatic stress 
disorder in an October 2003 rating decision.  The case was 
returned to the Board in June 2004 and the veteran now 
continues his appeal.

As will be discussed below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, D.C.  


REMAND

The Board notes that a significant and pertinent change in 
the law had taken place which directly impacts the handling 
of this case; specifically, the VCAA.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law imposes a significant duty to 
assist the appellant with their claim and to provide them 
notice of evidence needed to support the claim.  VA adopted 
regulations to implement the VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the Court has held 
that the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA). 

Review of the record reveals that throughout the course of 
this appeal, the veteran has never been provided the notice 
required by the VCAA with respect to the claim for an 
increased rating for post-traumatic stress disorder.  This 
must be done.

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the issue of entitlement to an 
increased evaluation in excess of 50 
percent for  service-connected post-
traumatic stress disorder.  The 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should readjudicate the 
veteran's claim for an increased 
evaluation greater than 50 percent for 
his service-connected post-traumatic 
stress disorder for the period commencing 
on May 14, 1997.  If the benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


